Citation Nr: 1111242	
Decision Date: 03/21/11    Archive Date: 04/05/11

DOCKET NO.  08-26 054A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUE

Entitlement to higher initial rating for inflammatory acne with chronic scarring, higher than 30 percent from November 9, 2006, and higher than 60 percent from January 29, 2009.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Fagan, Associate Counsel
INTRODUCTION

The Veteran served on active duty from February 1958 to February 1961.

This appeal comes before the Board of Veterans' Appeals (Board) from a July 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana.

In August 2009, the Veteran testified before the undersigned at a Travel Board hearing.  In December 2009, the Board remanded the claim for further development.  In a December 2010 rating decision, the RO granted a 60 percent rating effective January 29, 2009.  However, as that increase does not represent a total grant of benefits sought on appeal, the claim for an initial increased rating remains before the Board.  AB v. Brown, 6 Vet. App. 35 (1993).

The Board observes that the RO initially adjudicated the Veteran's skin disability as involving the back, chest, and subscapular areas only.  However, the medical and lay evidence of record reveals additional acne with resultant scarring involvement of the Veteran's head, face, neck, scalp, and extremities.  Therefore, the issue on appeal has been recharacterized as stated above to encompass the entirety of the Veteran's diagnosed skin disability. 


FINDING OF FACT

During the period on appeal, the Veteran's skin disability was manifested by comedones, papules, pustules, superficial cysts; keloid scarring on the chest; and, ice-pick type scarring on the head, neck, back, and left upper extremity.  The skin disability involved over 90 percent of the Veteran's back area and required constant or near-constant systemic therapy.
 



CONCLUSION OF LAW

Resolving all reasonable doubt in the Veteran's favor, since the establishment of service connection on November 9, 2006, the criteria for a 60 percent initial rating for a skin disability were met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.321, Part 4 (2010); 38 C.F.R. § 4.118, Diagnostic Code 7806 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

Ratings for service-connected disabilities are determined by comparing the Veteran's symptoms with criteria listed in VA's Schedule for Rating Disabilities, which is based, as far as practically can be determined, on average impairment in earning capacity.  Separate diagnostic codes identify the various disabilities.  38 C.F.R. Part 4 (2010).  When rating a service-connected disability, the entire history must be borne in mind.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2010).  The Board will also consider entitlement to staged ratings to compensate for times since filing the claim when the disability may have been more severe than at other times during the course of the claim on appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

Where the Veteran's diagnosed condition does not match any of the diagnostic codes contained in the rating schedule, it is permissible to rate the condition under a closely related disease or injury, in which not only the functions affected, but the anatomical localization and symptomatology are closely analogous.  Conjectural analogies will be avoided, as will the use of analogous ratings for conditions of doubtful diagnosis, or for those not fully supported by clinical and laboratory findings.  38 C.F.R. § 4.20 (2010).  One diagnostic code may be more appropriate than another based upon factors such as an individual's relevant medical history, the diagnosis, and demonstrated symptomatology. 

In this case, the Veteran has been diagnosed with and treated for acne and acne-related scarring affecting the back, chest, and face.  The RO has rated his skin disability under Diagnostic Code 7806, which contemplates disability due to dermatitis or eczema, and Diagnostic Code 7828, which contemplates disability due to acne.  38 C.F.R. § 4.118, Diagnostic Codes 7806, 7828 (2006).  The Board finds that the rating criteria applied by the RO are appropriate.  Pernorio v. Derwinski, 2 Vet. App. 625 (1992); 38 C.F.R. §§ 4.20, 4.21 (2010).  In addition, as the evidence shows residual scarring from the Veteran's acne disorder, consideration must be given to Diagnostic Codes 7800 through 7805 for rating disfigurement and scarring.  Accordingly, the Board will proceed with an analysis of the Veteran's disability under Diagnostic Codes 7800 through 7806 and 7828.

During the pendency of this appeal, the criteria for rating skin disabilities were revised, effective October 23, 2008.  38 C.F.R. § 4.118, (2010); 67 Fed. Reg. 49590-49599 (July 31, 2002); VAOPGCPREC 3-00, 65 Fed. Reg. 33422 (2000); 38 U.S.C.A. § 5110(g) (West 2002).  However, those amendments only apply to applications received by VA on or after October 23, 2008, or where the Veteran expressly requests consideration under the new criteria, which he has not done here.  Therefore, the Board has no authority to consider these revisions in deciding this claim.  VAOPGCPREC 3-00, 65 Fed. Reg. 33422 (2000); 38 U.S.C.A. § 5110(g) (West 2002).

The Board now turns to the relevant rating criteria.  Under Diagnostic Code 7806, a 10 percent rating is warranted where at least 5 percent, but less than 20 percent of the entire body or at least 5 percent, but less than 20 percent of exposed areas are affected or intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs are required for a total duration of less than six weeks during a 12-month period.  A 30 percent rating is assigned where 20 to 40 percent of the entire body or 20 to 40 percent of exposed areas are affected, or; where systemic therapy such as corticosteroids or other immunosuppressive drugs are required for a total duration of six weeks or more, but not constantly, during a 12-month period.  A 60 percent rating is warranted where more than 40 percent of the entire body or more than 40 percent of the exposed areas are affected; or where there is constant or near-constant systemic therapy such as corticosteroids or other immunosuppressive drugs required during the past 12-month period.  38 C.F.R. § 4.118, Diagnostic Code 7806 (2006).

Under Diagnostic Code 7828, a 0 percent rating is assigned where there is superficial acne (comedones, papules, pustules, superficial cysts) of any extent.  A 10 percent rating is assigned where there is deep acne (deep inflamed nodules and pus-filled cysts) affecting less than 40 percent of the face and neck, or; deep acne other than on the face and neck.  A 30 percent rating is assigned where there is deep acne (deep inflamed nodules and pus-filled cysts) affecting 40 percent or more of the face and neck.  38 C.F.R. § 4.118, Diagnostic Code 7828 (2006).

Additionally, Diagnostic Codes 7806 and 7828 direct that the skin disability be rated as disfigurement of the head, face, or neck (Diagnostic Code 7800) or scars (Diagnostic Codes 7801-7805) depending upon the predominant disability.  38 C.F.R. § 4.118, Diagnostic Codes 7800-7806, 7828 (2006).

Diagnostic Code 7800 provides ratings for disfigurement of the head, face, or neck.  Under Diagnostic Code 7800, ratings may be based on the number of characteristics of disfigurement present.  The eight characteristics of disfigurement, as listed in Note 1, include the following: (1) scar five or more inches (13 or more centimeters) in length; (2) scar at least one-quarter inch (0.6 centimeters) wide at widest part; (3) surface contour of scar elevated or depressed on palpation; (4) scar adherent to underlying tissue; (5) skin hypo- or hyper- pigmented in an area exceeding six square inches (39 square centimeters); (6) skin texture abnormal (irregular, atrophic, shiny, scaly, etc.) in an area exceeding six square inches (39 square centimeters); (7) underlying soft tissue missing in an area exceeding six square inches (39 square centimeters); and (8) skin indurate and inflexible in an area exceeding six square inches (39 square centimeters).  A rating of 10 percent is assigned where there is one characteristic of disfigurement.  A rating of 30 percent is assigned where there is visible or palpable tissue loss and either gross distortion or asymmetry of one feature or paired set of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips) or, where there are two or three characteristics of disfigurement.  A rating of 50 percent is assigned where there is visible or palpable tissue loss and either gross distortion or asymmetry of two features or paired sets of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips) or, four or five characteristics of disfigurement.  A rating of 80 percent is assigned where there is visible or palpable tissue loss and either gross distortion or asymmetry of three or more features or paired sets of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips) or, six or more characteristics of disfigurement.  38 C.F.R. § 4.118, Diagnostic Code 7800 (2006).

Diagnostic Code 7801 provides ratings for scars, other than the head, face, or neck, which are deep or cause limited motion.  Scars that are deep or that cause limited motion in an area or areas exceeding 6 square inches (39 square centimeters) are rated 10 percent disabling.  Scars in an area or areas exceeding 12 square inches (77 square centimeters) are rated 20 percent disabling.  Scars in an area or areas exceeding 72 square inches (465 square centimeters) are rated 30 percent disabling. Scars in an area or areas exceeding 144 square inches (929 square centimeters) are rated 40 percent disabling.  Note (1) to Diagnostic Code 7802 provides that scars in widely separated areas, as on two or more extremities or on anterior and posterior surfaces of extremities or trunk, will be separately rated and combined in accordance with 38 C.F.R. § 4.25.  Note (2) provides that a deep scar is one associated with underlying soft tissue damage.  38 C.F.R. § 4.118, Diagnostic Code 7801 (2006).

Diagnostic Code 7802 provides ratings for scars, other than the head, face, or neck, which are superficial or that do not cause limited motion.  Superficial scars that do not cause limited motion, in an area or areas of 144 square inches (929 square centimeters) or greater, are rated 10 percent disabling.  Note (1) to Diagnostic Code 7802 provides that scars in widely separated areas, as on two or more extremities or on anterior and posterior surfaces of extremities or trunk, will be separately rated and combined in accordance with 38 C.F.R. § 4.25.  Note (2) provides that a superficial scar is one not associated with underlying soft tissue damage.  38 C.F.R. § 4.118, Diagnostic Code 7802 (2006).

Diagnostic Code 7803 provides a 10 percent rating for superficial unstable scars.  Note (1) to DC 7803 provides that an unstable scar is one where, for any reason, there is frequent loss of covering of skin over the scar.  Note (2) provides that a superficial scar is one not associated with underlying soft tissue damage.  38 C.F.R. § 4.118, Diagnostic Code 7803 (2006).

Diagnostic Code 7804 provides a 10 percent rating for superficial scars that are painful on examination.  Note (1) to Diagnostic Code 7804 provides that a superficial scar is one not associated with underlying soft tissue damage.  Note (2) provides that a 10-percent rating will be assigned for a scar on the tip of a finger or toe even though amputation of the part would not warrant a compensable rating.  38 C.F.R. § 4.118 (2010).  Diagnostic Code 7804 also directs the rater to consider the amputation rule found at 38 C.F.R. § 4.68 such that the combined rating for disabilities of an extremity shall not exceed the rating for the amputation of that extremity.  38 C.F.R. § 4.118, Diagnostic Code 7804 (2006).

Finally, Diagnostic Code 7805 provides that scars are rated based on the limitation of function of the part affected. 38 C.F.R. § 4.118, Diagnostic Code 7805 (2006).

The minimum disability rating provided under the criteria of Diagnostic Codes 7801 through 7805 is 10 percent.  Nevertheless, in every instance where the schedule does not provide a 0 percent rating for a diagnostic code, a 0 percent rating shall be assigned when the requirements for a compensable rating are not met.  38 C.F.R. § 4.31 (2010).

There are some disorders of the skin that have active and inactive stages or are subject to remission and recurrence.  Where the evaluation of such a disability that fluctuates in degree of disability is at issue, an examination of the disability during an active stage or during an outbreak is required.  Ardison v. Brown, 6 Vet. App. 405 (1994); Bowers v. Derwinski, 2 Vet. App. 675 (1992) (the frequency and duration of the outbreaks and the appearance and virulence of them during the outbreaks must be addressed).  Thus, the frequency, duration, and outbreaks of skin disease exacerbations must be addressed and the skin disorder should be considered, whenever possible, at a time when it is most disabling.  

In this case, there are VA and private outpatient treatment records, and VA medical examinations spanning a period of approximately three years.  The clinical evidence shows the fluctuations, recurrences, and various degrees of severity of the Veteran's skin disability.  In addition, the Veteran characterized his condition as consistent during his August 2009 Travel Board hearing.  Therefore, the Board finds that the clinical evidence is sufficient to rate the Veteran's skin disability.  

The record shows that the Veteran sought private dermatological treatment in December 2006.  Following a consultation, he was diagnosed with nodulocystic acneiform eruption with pustules.  The condition was described as chronic and persistent for several years.  The dermatologist discussed treatment with Accutane, which he preferred over Adoxa (doxycycline) and Cleocin, and indicated that he would prescribe 40 milligrams if the Veteran's laboratory work was okay.  The Veteran was also noted to have benign seborrheic keratosis on the right cheek.  In January 2007, the Veteran received follow-up treatment, at which time he reported itching, though it was noted to be improving.  The Veteran was noted to be taking 100 milligrams of doxycycline twice daily.  In March 2007, improvement in the Veteran's condition was noted and his doxycycline was tapered to every other day.  The Veteran was also treated for pruritis with desoximetasone, and his condition improved greatly after the Veteran discontinued nylon undershirts.  By May 2007, the pruritis was resolved and, with respect to acne, there was much less inflammation.  The Veteran was told he could stop the doxycycline, but if he experienced a flare up, he should restart the medication.

The Veteran underwent a VA skin examination in June 2007 during which he reported an onset of acne on his back during service, which progressed significantly post service and resulted in scarring on his back and his chest.  His symptoms included recurrent painful acne lesions with closed and open comedones and resultant scarring.  At the time of the examination, the Veteran was being treated with eight months of tapering therapy of doxycycline 100 milligrams, initially taken twice a day, but at the time of the examination, every other day.  The treatment was constant and systemic, though it was neither a corticosteroid nor an immunosuppressive.  On physical examination, superficial acne with comedones, papules, pustules, and superficial cysts was observed.  The examiner noted the acne to involve a majority of the back, described as greater than 90 percent; however there was no involvement of the face or neck.  The examiner also noted the presence of a few lesions on the Veteran's back and keloid scars on the Veteran's chest that could be resultant from inflammatory acne lesions.  The examiner diagnosed chronic scarring acne.

The Veteran also underwent a VA scar examination in June 2007.  It was noted that the Veteran had chronic recurrent acne with both closed and open comedones and significant scarring.  The examiner noted that the Veteran recently started treatment, which helped significantly with the activity, but that the scarring would not resolve.  On physical examination, hundreds of small, ice-pick like scars were noted involving greater than 90 percent of the back.  They were far too numerous to measure individually, but the examiner determined an average measurement of 0.5 centimeters in width and 0.5 centimeters in length.  There was no tenderness to palpation, adherence to underlying tissue, limitation of motion or loss of function, underlying soft tissue damage, or skin ulceration or breakdown over the scars. The examiner diagnosed chronic recurrent scarring acne.

The June 2007 examiner also noted spontaneous scarring mid-chest on the anterior surface of the Veteran's trunk, probably due to inflammation secondary to acne.  The scarring was noted to be painful and it was noted that keloid started about 1961.  There was no skin breakdown.  Multiple keloid scars were noted that were, at most, 0.5 centimeters in width and 2.1 centimeters in length.  There was no tenderness to palpation, adherence to underlying tissue, limitation of motion or loss of function, underlying soft tissue damage, or skin ulceration or breakdown over the scars.  Other acne-related scarring was noted mid-chest, to include scars that were, at maximum:  0.6 centimeters in width and 0.8 centimeters in length; 0.9 centimeters in width and 2.1 centimeters in length; 0.5 centimeters in width and 1.0 centimeters in length; 0.5 centimeters in width and 0.5 centimeters in length; and, 1.0 centimeters in width and 4.5 centimeters in length.   There was no associated pain, skin breakdown, tenderness to palpation, adherence to underlying tissue, limitation of motion or loss of function, underlying soft tissue damage, or skin ulceration or breakdown over the scars.

The examiner noted further scarring from acne on the Veteran's head and neck that had a maximum width of 0.1 centimeters and a maximum length of 1.5 centimeters.  There was no pain, skin breakdown, tenderness to palpation, adherence to underlying tissue, limitation of motion or loss of function, underlying soft tissue damage, or skin ulceration or breakdown over the scars.  Nor was there elevation or depression of the scar, or disfigurement of the head, face, or neck.  The scars were the same color as normal skin and had normal texture.  There was no induration or inflexibility.  Lastly, scarring was noted on the anterior surface of the left upper extremity due to chronic acne.  A maximum width of 0.4 centimeters and a maximum length of 4.0 centimeters were noted.  There was no pain, skin breakdown, tenderness to palpation, adherence to underlying tissue, limitation of motion or loss of function, underlying soft tissue damage, or skin ulceration or breakdown over the scars. 

Subsequent private and VA medical records show that the Veteran underwent outpatient treatment for various skin conditions to include acne, excision of a lesion lateral to the right eye, determined to be an epidermal inclusion cyst, tinea pedis, and onychomyosis.  

The Veteran submitted evidence of a July 2008 prescription from his private dermatologist for desoximetasone, a corticosteroid cream.  During January 2009 VA dermatological treatment, the Veteran reported daily use of topical desoximetasone with some relief.  At that time, physical examination revealed a few small inflammatory papules on the face with some ice-pick scarring from previous acne; a few active inflammatory papules on the upper portion of the back; several hyperpigmented scars and active open comedones on the back; a few small keloid scars from previous acne on the chest, but not many active lesions; and three inflammatory papules on the vertex of the scalp.  The VA physician assessed acne with a moderate current activity level.  However, the physician noted that from the level of scarring, it appeared that the condition was previously very severe.  The Veteran was prescribed doxycycline, benzoyl peroxide wash, and tretinoin cream.

The Veteran was seen again for his skin condition at VA in March 2009.  At that time, there were a few open and closed comedones on the face, with one to two cystic lesions and scarring from prior acne.  The Veteran's back had several active inflammatory papules and cysts, numerous open comedones, and areas of hyperpigmented scars.  There were also small keloid scars on the chest from previous acne.  It was noted that the Veteran had not been taking doxycycline because he never received the medication.  However, he started the doxycycline following the March 2009 VA appointment and continued with benzoyl peroxide and tretinoin cream.  In June 2009, open and closed comedones were noted on the Veteran's face, chest, and upper back.  He had two inflamed nodules on his cheeks, four inflamed nodules midchest, and a few pustules on the upper back.  Keloid scars on the midchest were also noted.  His treatment regimen of doxycycline, benzoyl peroxide, and tretinoin cream was continued.  

In August 2009, the Veteran testified before the Travel Board that his acne was consistent in nature, as opposed to coming and going.  He reported having well over a hundred lesions on his back, and added that his chest also had several lesions.  He reported having lesions on his head and the lower part of his body, including his buttocks, thighs, and legs, but the most active ones were on his back and chest.  His feet and hands were the only body parts not affected by his skin disability.  He reported that once to twice a month, his skin condition got bumpy and his clothes knocked the skin off causing him to bleed.  When he had those breakouts, he used ointment prescribed to him.  He reported using the ointment two or three times per week.  The Veteran testified that his skin disability affected his face and shoulder.  He testified that his condition affected over 50 percent of his body all the time, not just during flare-ups.  He also reported taking oral medication twice a day, which decreased the frequency of flare-ups.  He reported that the skin breakouts affecting his lower body were painful, and that he experienced itching as well.  During the hearing, areas measuring an inch long by a quarter to an eighth of an inch wide that were discolored and raised were objectively observed.  There were also dry patches.  The Veteran testified that he had a lesion removed from lateral to his right eye.

In October 2009, the Veteran sought further VA treatment for his skin disorder.  He reported no changes in his condition.  He experienced pain two to three times a week in the area of his keloids, even without palpation.  However, he stated that he was only using the tretinoin cream, and not the doxycycline or benzoyl peroxide.  On physical examination, there was objective evidence of a skin colored nodule on the left temporal scalp; ice-pick scarring with few inflammatory papules on the face; open and closed comedones on the upper back with ice-pick scarring and a one centimeter nodule just left of midline on the upper back; and, multiple horizontal keloids on midline chest.  The Veteran received kenalog injections in his keloid scars, and his prior treatment regimen was continued.  In November 2009, it was noted that the doxycycline had kept the Veteran's acne in control and that, following the kenalog injection, the Veteran's midchest scars were no longer itchy or painful.

The Veteran was afforded a second VA examination in January 2010.  A history of scarring comedonal and nodulo-cystic acne was noted with involvement of the face, chest, back, and, at times, the groin.  The Veteran had undergone numerous systemic and topical treatments for his condition and was currently using doxycycline twice daily, topical tretinoin cream, and benzoyl peroxide wash.  His condition was reasonably well-controlled but he had three to four outbreaks per year, the last one occurring around one month prior.  It was noted that the Veteran had keloids on his central chest that previously required kenalog injections.  The examiner also noted that the Veteran had a previous complaint of pruritis in March 2007 for which he was given desoximetasone cream, but that the Veteran was no longer using that cream.  The Veteran's treatment at the time of the examination included doxycycline, characterized as systemic, topical tretinoin cream, and benzoyl peroxide gel.  The examiner noted all of the Veteran's treatment to be constant in nature.

On physical examination, the Veteran's acne was noted to be superficial with comedones, papules, pustules, and superficial cysts.  Diffuse ice-pick type scarring was noted on the face, with scattered open comedones.  On the back, diffuse scarring was noted with open comedones that were too many to count.  There were no frank cysts.  On the central chest there were linear keloids and keloidal papules.  The examiner diagnosed scarring inflammatory comedonal and nodulocystic acne.  The examiner indicated that over 40 percent of the face and neck was affected, approximately 15 percent of the entire body was affected, and greater than 50 percent of the exposed skin was affected.  

Based on the overall lay and clinical evidence of record and resolving all doubt in favor of the Veteran, the Board concludes that during the period on appeal, the Veteran's skin disability, at its most disabling, more closely approximated the criteria contemplated in the 60 percent rating under Diagnostic Code 7806:  more than 40 percent of the entire body or more than 40 percent of exposed areas are affected, or; constant or near-constant systemic therapy such as corticosteroids or other immunosuppressive drugs are required during the past 12-month period.  38 C.F.R. § 4.118, Diagnostic Code 7806 (2006).

The June 2007 VA examiner noted that the Veteran's skin treatment involved constant systemic treatment in the form of doxycycline, and private medical records dated prior to the June 2007 examination corroborate that finding by showing the Veteran to be taking doxycycline daily for his skin disability.  In addition, the evidence shows that the Veteran was prescribed a corticosteroid cream for his skin disability in July 2008, which was used daily by the Veteran, as reported during his January 2009 VA treatment.  Thus, as constant systemic treatment was shown prior to and during the June 2007 VA examination, the January 2010 VA examination, and VA medical records dated post January 2009; and, as the Veteran has provided competent lay evidence of daily use of a corticosteroid cream prior to January 2009, which is supported by evidence of a prescription for the corticosteroid cream at least as early July 2008, the Board considers it likely that the Veteran's skin disability has required constant systemic therapy throughout the entire period on appeal, warranting a 60 percent rating.

The Board has considered the applicability of other diagnostic codes pertaining to the skin.  The Board observes that the Veteran has been diagnosed with significant scarring of the skin due to his acne, including scarring on the head, face, and neck, and, further, that Diagnostic Codes 7806 and 7828 direct that dermatitis and acne be rated as disfigurement of the head, face, or neck, scars, or dermatitis or acne, depending upon the predominant disability.  38 C.F.R. § 4.118, Diagnostic Codes 7806, 7828 (2006).  However, the scarred areas are considered as part of the overall area affected by the Veteran's skin disability.  As the overall symptomatology of scarring affects the same anatomical regions as the acne, the Board finds that to combine ratings for both acne and acne-related scarring would constitute impermissible pyramiding.  Esteban v. Brown, 6 Vet. App. 259 (1994); 38 C.F.R. § 4.14 (2010).  Accordingly, the Board finds that a separate rating for scarring cannot be assigned for any time during the entire period on appeal.

The Board also observes that, with this decision, the Veteran has been assigned the maximum schedular rating available under Diagnostic Code 7806 for the entire period on appeal.  Therefore, the Board has considered whether the Veteran would be entitled to a higher rating under a different diagnostic code for any time during the period on appeal.  Here, the only relevant diagnostic code that allows for the assignment of a rating in excess of the Veteran's assigned 60 percent rating for his skin disability is Diagnostic Code 7800.  Under that diagnostic code, an 80 percent rating is assigned where there is disfigurement of the head, face, or neck, with visible or palpable tissue loss and either gross distortion or asymmetry of three or more features or paired sets of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips) or; with six or more characteristics of disfigurement.  The eight characteristics of disfigurement, as listed in Note 1, include the following: (1) scar five or more inches (13 or more centimeters) in length; (2) scar at least one-quarter inch (0.6 centimeters) wide at widest part; (3) surface contour of scar elevated or depressed on palpation; (4) scar adherent to underlying tissue; (5) skin hypo- or hyper- pigmented in an area exceeding six square inches (39 square centimeters); (6) skin texture abnormal (irregular, atrophic, shiny, scaly, etc.) in an area exceeding six square inches (39 square centimeters); (7) underlying soft tissue missing in an area exceeding six square inches (39 square centimeters); and (8) skin indurate and inflexible in an area exceeding six square inches (39 square centimeters).  38 C.F.R. § 4.118 Diagnostic Code 7800 (2008).

Here, the objective evidence does not show scarring or disfigurement of the Veteran's head, face, and neck, with visible or palpable tissue loss, gross distortion or asymmetry of three or more features or paired sets of features, or six or more characteristics of disfigurement.  The June 2007 VA scars examiner, with respect to scarring of the Veteran's head, face, and neck, specifically noted normal skin color, normal texture, no skin breakdown, no induration or inflexibility, no underlying tissue damage or adherence, no skin ulceration or breakdown, no depression or elevation, and no disfigurement.  Therefore, an 80 percent rating under Diagnostic Code 7800 is not warranted.  

Additionally, the Veteran has not been diagnosed with any of the disabilities covered by Diagnostic Codes 7815 (bullous disorders), 7816 (psoriasis), 7817 (exfoliative dermatitis or erthroderma), 7818 (malignant skin neoplasms), 7819 (benign skin neoplasms), 7820 (bacterial, fungal, viral, or other infections of the skin not listed elsewhere), 7821 (cutaneous manifestations of collagen-vascular diseases), 7822 (papulosquamous disorders), 7823 (Vitiligo) 7824 (keratinization), 7825 (urticaria), 7826 (vasculitis, primary cutaneous), 7827 (erythema multiforme; toxic epidermal necrolysis), 7829 (chloracne), 7830 (scarring alopecia), 7831 (alopecia areata), 7832 (hyperhidrosis), or 7833 (malignant melanoma).  38 C.F.R. § 4.118, DCs 7815-7833 (2006).  Accordingly, a rating under any of those diagnostic codes would not be appropriate.

The Board acknowledges that there is some evidence that the Veteran's experiences periodic outbreaks of activity with his skin disability, including involvement of other parts of his body such as his legs.  The Board is required to address the frequency, duration, and outbreaks of skin disease exacerbations and to consider the disability at those times when it was most disabling.  Ardison v. Brown, 6 Vet. App. 405 (1994); Bowers v. Derwinski, 2 Vet. App. 675 (1992).  However, the Veteran was noted to have active symptoms and to be involved in active treatment during each VA examination afforded to him.  Additionally, the Veteran has been assigned the maximum schedular rating under relevant diagnostic codes for his active skin disability, and any resultant scarring involving the extremities or groin area pursuant to an outbreak would not warrant a higher rating under Diagnostic Code 7800, which applies to the head, face, and neck.  

In sum, the Board finds that, affording the Veteran all benefit of the doubt, the evidence of record shows that his skin disability warranted a rating of 60 percent since November 9, 2006, the date service connection was established.  The Board has considered whether a higher rating might be warranted for any period of time during the pendency of this appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).  The Board finds that the preponderance of the evidence is against any other claim for an increased rating under a different diagnostic code during the period under consideration, and thus any claim for a higher rating must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Extraschedular Consideration

The above determinations are based on application of provisions of the VA's Schedule for Rating Disabilities.  38 C.F.R. Part 4 (2010).  However, the regulations also provide for exceptional cases involving compensation.  Ratings shall be based, as far as practicable, upon the average impairments of earning capacity with the additional proviso that VA shall from time to time readjust this schedule of ratings in accordance with experience.  To accord justice to the exceptional case where the schedular evaluations are found to be inadequate, the Under Secretary for Benefits or the Director, Compensation and Pension Service, upon field station submission, is authorized to approve on the basis of the criteria set forth in this paragraph an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability.  The governing norm in exceptional cases is a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1) (2010).  The Board finds in this case that the regular schedular standards are not inadequate.

There is nothing in the record to indicate, nor has the Veteran asserted, that he is unable to obtain or maintain gainful employment as a result of his skin disability.  Additionally, the clinical evidence does not otherwise show, nor does the Veteran himself contend, that he has marked interference with employment on account of his skin disability.  Nor has that condition been shown to warrant frequent periods of hospitalization throughout the relevant appeals period, or to otherwise render impractical the application of the regular schedular standards.  In light of the above, the Board finds that remand for referral for consideration of an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) is not warranted.  Bagwell v. Brown, 9 Vet. App. 337 (1996); Floyd v. Brown, 9 Vet. App. 88 (1996); Shipwash v. Brown, 8 Vet. App. 218 (1995).

Duties to Notify and Assist the Appellant

The Veteran's claim for an increased initial rating for his skin disability arises from his disagreement with the initial evaluation assigned following the grant of service connection.  Once service connection is granted, the claim is substantiated.  Additional notice is not required and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Accordingly, the Board finds that VA satisfied its duties to notify the Veteran in this case.

As to VA's duty to assist, all relevant, identified, and available evidence has been obtained, and VA has notified the appellant of any evidence that could not be obtained.  The appellant has not referred to any additional, unobtained, relevant, available evidence.  VA has also obtained multiple medical examinations with respect to the Veteran's claim.  Thus, the Board finds that VA has satisfied both the notice and duty to assist provisions of the law.


ORDER

From November 9, 2006, a 60 percent disability rating, but not higher, for a skin disability is granted.



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

 
Department of Veterans Affairs


